Citation Nr: 1525033	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as chronic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to July 1977.

This case comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2014, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.  In support of his claim, the Veteran has submitted evidence which was not available to the RO at the time it most recently adjudicated the issues on appeal.  Because VA received the Veteran's substantive appeal (VA Form 9) after February 2, 2013, this evidence is subject to initial review by the Board in the absence of a written request from the claimant for initial review of the new evidence by the Agency of Original Jurisdiction (AOJ).  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current skin condition is related to military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, his current skin condition is related to military service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before the Veteran can establish the right to compensation for a disability, the evidence must show that his disability is "service-connected", i.e., that a connection exists between a current disability and a disease, injury or event which occurred during his military service.  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).  See 38 C.F.R. § 3.303(a) (service connection may be proven by "affirmatively showing inception [of a present disability] . . . during service").  

In support of his claim, the Veteran submitted a letter from a physician, dated December 2010, which includes a diagnosis of chronic dermatitis of the legs.  The Veteran claimed that this disorder began shortly after he joined the Air Force.  According to the physician's letter, "his dermatitis ... (is) at least as likely as not a result of his military service."  More recently, the Veteran submitted a disability benefits questionnaire from the same physician, which includes a diagnosis of tinea pedis.  Tinea are "various dermatophytoses of humans, usually designated by a modifying term depending on appearance of lesions, etiologic agent, or site.  Popularly called ringworm."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1929 (32d ed. 2012).  Tinea pedis is "tinea on the feet, usually between the toes or on the soles . . . It is characterized by intensely pruritic lesions varying from mild, chronic and scaling to acute, exfoliative, pustular, and bullous.  It may be spread to other parts of the body by autoinoculation; see t. cruris and t. manuum.  Called also athlete's foot and ringworm of the foot."  Id. at 1930.

In the course fulfilling VA's duty to assist the RO obtained the Veteran's service treatment records, which describe a rash on the legs in November 1974 and in February 1975.  Air Force medical staff reported a diagnosis of dermatitis in February 1975 and tinea cruris in January 1975.  Tinea cruris is "tinea in the groin or perineal area, sometimes spreading to nearby regions, seen most often in males who have tinea pedis and have the same etiologic agent for both infections."  DORLAND'S, supra at 1929.  The service treatment records also mention a rash on the Veteran's body in October 1976 and a diagnosis of urticaria.  Urticaria is "a vascular reaction in the upper dermis, usually transient, consisting of localized edema caused by dilation and increased capillary permeability with wheals. . . . Called also hives."  Id. at 2011.

At a VA skin examination in January 2012 the examiner found that the Veteran had a skin disorder, and then identified two particular conditions: "dermatitis/eczema" or "chronic unspecific dermatitis" in 1977, and urticaria in October 1976.  The examiner then wrote a summary of the Veteran's self-reported medical history: "Developed fungal infections in the groins and legs while on military service.  The groins improved but there has been chronic dermatitis on the back of the legs; Patient has been seen by private doctor who prescribes the ointment that controls the rash."  The third section of the examination report ("Treatment") indicates that the Veteran used triamcinolone for chronic dermatitis within the past 12 months.  According to the "physical exam" section of the report, at the time of the examination, dermatitis affected less than five percent of the Veteran's total body area.  The examiner wrote that there was no evidence of "urticaria of the popliteal fossae."
 
The examiner concluded that it was less likely than not that the Veteran's current skin condition began in or was caused by military service.  To support his conclusion, the examiner noted that urticaria was noted in service in October 1976, but it "responded to Benadryl."  While noting that urticaria usually appears in response to an allergen and can be chronic, the Veteran's urticaria "was a single episode during military service."  According to the examiner "The [history] given by the patient and the response to triamcinolone, a synthetic corticosteroid, are compatible with the diagnosis of chronic unspecific dermatitis, or eczema, that can be chronic.  There is no evidence in the records that the patient was treated for eczema during military service.  There is evidence that the patient was treated for tinea cruris, that is a fungal infection of the groin, and it responded to antimycotic ointments.  Veteran denies an[y] other episode of this condition."

Having considered both medical opinions, the Board perceives certain flaws in each of them.  Although there is no mention of "eczema" in the service treatment records, there is a reference to dermatitis in a February 1975 treatment note and the examiner's report uses the terms "dermatitis" and "eczema" interchangeably.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion may be inadequate if based on an inaccurate premise).  Moreover, the "diagnosis" section of the examiner's report gives 1977 as the initial date of diagnosis for "chronic unspecific dermatitis."  The Veteran was not discharged from the Air Force until July 1977 and the claims file includes no post-service treatment records from that year, which tends to undermine the examiner's certainty that the Veteran did not develop dermatitis in service.

The Board has also considered the December 2010 letter of the private physician, which indicates that chronic dermatitis was more likely than not caused by service.  The physician's opinion is phrased to the required degree of legal certainty.  Compare Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 'may or may not' is an insufficient basis for awarding service connection).  The physician did not provide a detailed rationale explaining how he developed his opinion.  But it is significant that the physician supplemented his December 2010 letter with a disability benefits questionnaire, which includes a diagnosis of tinea pedis.  As the VA examiner noted, the Veteran was treated for tinea cruris in service, which is "seen most often in males who have tinea pedis and have the same etiologic agent for both infections."  DORLAND'S, supra at 1929.  

Although flawed, each nexus opinion in the record should be given some weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("[E]ven if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight.")   The Board has also considered the statements of the Veteran.  Although his written statements to VA express doubt about whether dermatitis is the correct diagnosis for his condition, the Veteran has consistently and credibly claimed that he has experienced similar skin rash symptoms since he was in the Air Force.  Skin dryness, itching and redness of the skin are capable of observation by an ordinary person.  Cf. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant is competent to testify regarding symptoms capable of lay observation).  

The Board finds that the evidence is approximately evenly balanced as to whether the Veteran's skin condition is related to service.  By law, reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b).  Entitlement to service connection for a skin condition, claimed as chronic dermatitis, is therefore warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

As the Board has granted the only claim being decided, a discussion of VA's duties to notify and assist the Veteran is unnecessary.


ORDER

Entitlement to service connection for a skin condition, claimed as chronic dermatitis is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


